DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear if the glue of this claim is in addition to the adhesive of claim 1.  If they are the same, it is unclear how this further limits claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The glue station applying an adhesive and pressing the corrugated board and second liner together are already required by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gmeiner(US Patent 7,220,331) in view of Mosburger.
Gmeiner discloses forming a single face board by fluting a layer, applying a first adhesive to the liner(17), and applying a second liner to the board using ultrasonics.(Figure 1)  It also discloses an adhesive can be applied in the same manner as element 17 to bond the second liner to the corrugated web, i.e. by applying it to the liner.(Col. 8, ll. 4-9) The roll 41 would then press the liner and the corrugated web together upstream of the ultrasonic station.(44)  It does not disclose a single face buffer which holds the singled face board before application of the second liner.  Mosburger discloses a buffer for single face board between the single facer and the double backer and teaches that it requires a lot of technical effort to control a system without a buffer.([0003]; Figure 1)  It would have been obvious to one of ordinary skill in the art at the time of filing to have a buffer between the single facer and the double backer since this makes control of the system much easier.[0003]  The ultrasonic unit vibrations would naturally heat/activate the adhesive at least a little.(Col. 6, ll. 14-40)
Regarding claim 2, Gmeiner discloses the single facer is a pair of fluted rolls which forms a fluted layer with alternating peaks and valleys.(Figure 1) 
Regarding claim 4, Gmeiner shows the single facer including an adhesive applicator.(17)
Regarding claims 5 and 6, Mosburger et al. shows the buffer includes a pulley(12) mounted on a moveable carriage.(Figure 1)
Regarding claim 7, one in the art would appreciate that changing  the location of the moveable carriage would change the length of the track of the buffer, changing the amount of corrugated board stored therein.[0016]
Regarding claim 10, Gmeiner shows the ultrasonic unit is downstream from the glue application station.(Figure 1)  Since it is intended to help bond the layers together, one in the art would appreciate it would occur before processes where a joined board was desired and thus before any cutting.  It would have been obvious to one of ordinary skill in the art at the time of filing to have the cutting occur after the ultrasonic unit since the ultrasonic unit is intended to join the layers together and cutting before this step would make things much more complicated to control.
Regarding claim 11, while the references cited do not disclose a cutting unit for cutting the corrugated board along the width, it would have been obvious to one of ordinary skill in the art at the time of filing to cut the corrugated board along its width as this is extremely well-known and conventional in the corrugating arts and would have been obvious for this reason.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gmeiner and Mosburger as applied to claim 1 above and further in view of Flessert et al.(GB 2,282,464)

The references cited above do not disclose pressing the fluted layer and the first liner together but instead using ultrasonic energy to join them, though Gmeiner does show the pressing can occur after the joining in other joining steps.(Figure 1)  It is extremely well-known and conventional in the corrugating arts to press together the first liner and corrugated web as shown for example by Flessert et al.(26, 37)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a pressing roll to press the first liner against the corrugated web and then used the ultrasonic device downstream of the joining since Gmeiner shows this for the second liner(Figure 1) indicating it is a known alterative and since it is extremely well-known and conventional in the corrugating arts as shown for example by Flessert et al.(26, 37)
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gmeiner in view of Chapman, Jr.(US Patent 5,508,083).
Gmeiner discloses forming a single face board by fluting a layer, applying a first adhesive to the liner(17), and applying a second liner to the board using ultrasonics.(Figure 1)  It also discloses an adhesive can be applied in the same manner as element 17 to bond the second liner to the corrugated web, i.e. by applying it to the liner.(Col. 8, ll. 4-9) The roll 41 would then press the liner and the corrugated web together upstream of the ultrasonic station.(44)  It does not disclose the glue station can selectively apply or not apply glue to the board.  Chapman, Jr. et al. discloses it is known to selectively employ the second glue applicator so that single or double backed corrugated board can be formed.(Col. 7, ll. 63-Col. 8, ll. 4)  It would have been obvious to one of ordinary skill in the art at the time of filing to use the glue station of Chapman, Jr. in the apparatus of Gmeiner so that the apparatus can be used for single or double backed board as taught by Chapman, Jr.(Col. 7, ll. 63- Col. 8, ll. 4)  The ultrasonic unit vibrations would naturally heat/activate the adhesive at least a little.(Col. 6, ll. 14-40)
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gmeiner and Chapman Jr. as applied to claim 12 above, and further in view of Mosburger.
The references cited do not disclose a buffer.  Mosburger discloses a buffer for single face board between the single facer and the double backer and teaches that it requires a lot of technical effort to control a system without a buffer.([0003]; Figure 1)  It would have been obvious to one of ordinary skill in the art at the time of filing to have a buffer between the single facer and the double backer since this makes control of the system much easier.[0003]  
Regarding claim 14, Mosburger et al. shows the buffer includes a pulley(12) mounted on a moveable carriage.(Figure 1)
Regarding claim 15, Gmeiner discloses applying glue to the liner to join it to the first liner.(17)
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gmeiner in view of Flessert et al.(GB 2,282,464)
Gmeiner discloses forming a single face board by fluting a layer, applying a first adhesive to the liner(17), and applying a second liner to the board using ultrasonics.(Figure 1)  It also discloses an adhesive can be applied in the same manner as element 17 to bond the second liner to the corrugated web, i.e. by applying it to the liner.(Col. 8, ll. 4-9) The roll 41 would then press the liner and the corrugated web together upstream of the ultrasonic station.(44) The ultrasonic unit vibrations would naturally heat/activate the adhesive at least a little.(Col. 6, ll. 14-40)  The reference does not disclose pressing the fluted layer and the first liner together but instead using ultrasonic energy to join them, though it does show the pressing can occur after the joining in other joining steps.(Figure 1)  It is extremely well-know and conventional in the corrugating arts to press together the first liner and corrugated web as shown for example by Flessert et al.(26, 37)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a pressing roll to press the first liner against the corrugated web and then used the ultrasonic device downstream of the joining since Gmeiner shows this for the second liner(Figure 1) indicating it is a known alterative and since it is extremely well-known and conventional in the corrugating arts as shown for example by Flessert et al.(26, 37)
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gmeiner and Flessert et al. as applied to claim 16 above, and further in view of Mosburger.
The references cited above do not disclose a single face buffer which holds the singled face board before application of the second liner.  Mosburger discloses a buffer for single face board between the single facer and the double backer and teaches that it requires a lot of technical effort to control a system without a buffer.([0003]; Figure 1)  It would have been obvious to one of ordinary skill in the art at the time of filing to have a buffer between the single facer and the double backer since this makes control of the system much easier.[0003]  
Regarding claim 18, Mosburger et al. shows the buffer includes a pulley(12) mounted on a moveable carriage which changes the length of the single face board stored in the buffer.(Figure 1)
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gmeiner, Flessert et al., and Mosburger as applied to claim 18 above, and further in view of Slocum(WO 2020/077167)
The references cited above do not disclose creasing the board after it is formed.  Slocum discloses it is well-known and conventional in the corrugating arts to form the board and crease it on both sides so it can be folded into a Z-fold stack.(Pg. 1, ll. 18-20)  It would have been obvious to one of ordinary skill in the art at the time of filing to crease the corrugated board on both sides after it is formed so it can be folded into a Z-fold stack since this is well-known and conventional in the corrugating arts as shown for example by Slocum.(Pg. 1, ll. 18-20)
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 9/27/22, with respect to the rejection(s) of claim(s) 1-20 under Johnstone et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gmeiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746